Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 19-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogher, WO 2008/017906 (IDS).

The instant invention is drawn to a method of treatment of atherosclerosis with the instantly claimed muteins.

	Fogher teaches all of the peptide of the instant Claim 26 for the same purpose, see Claim 26, 29, and 30, for example, of the WO document. The elected species of SEQ ID NO: 2 is taught. Rice milk is taught among other plant sources, 29. The peptides have one and two cysteine mutations, as evidence from the instant specification which relies on the WO document for the teaching. See e.g., p.33, II. 13-30; Ex. 7, pp. 44-45; Fig; 23.

The difference between what is taught by the prior art and that instantly claimed is that while Fogher teaches the muteins, treatment, expression, and food source, Foghert does not teach the dosing of Claims 19-23.

It would have been obvious to one of ordinary skill in the art to optimize the dosing as taught by Fogher.  One would have been motivated to do so as this routine in the medical arts 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Applicant’s Arguments
Applicant’s arguments are found on page(s) 7 & 8 of the remarks filed 11/04/2020. 
Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. On page 34 of the WO document, it mentions that the pharmaceutically effective concentration is that of e.g., 10 mg/kg of body weight, or 50 mg mg/kg of body weight.  This is rather a broad range, hardly within a realistic teaching. To state “e.g.” and then teach a five-fold mg/kg, is hardly a specific teaching as it is a estimation, and gross one at that. Further, if, as Applicants assert, that at a low concentration per liter of milk, one would have to consume 2.8 to 14 liter per day. This is not being claimed as the sole source of delivery of the apolipoproteins, see the instant Claim 27 and 28. Implicit in this is concentration and concentrated amounts that can be manipulated such that one does not have 
As stated above, it would have been obvious to one of ordinary skill in the art to optimize the dosing as taught by Fogher.  One would have been motivated to do so as this routine in the medical arts for effective treatment. One would have had a reasonable expectation of success in doing so as this is routine in the medical arts. Stated differently, it would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components ingredients and amounts in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
	It logically follows that if Applicants are going to put the active ingredient into a pill concentration of the active ingredient is required. Thus, one does not have to consume larger amounts of the carrier to achieve a therapeutic dose. The rejection is maintained.

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

This application contains Claims 12-18 drawn to an invention nonelected with traverse in the reply filed on 04/03/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.



If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654